Citation Nr: 1716529	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-19 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES


1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to July 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In January 2015, the Board remanded the Veteran's appeal for further development.  Substantial compliance with the prior remand has been accomplished, and the Board may proceed with adjudicating the Veteran's claims currently on appeal without prejudice to her.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008). 

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  The Veteran's service treatment records are silent for complaints, treatment, or diagnoses of a right shoulder disorder, and the Veteran was not treated for such until many years after service.  

2.  There is no probative evidence to show that that the Veteran's right shoulder disorder had its onset in service or is otherwise medically related to service.

(We do not use the word etiologically related to service.  It is not the standard of review of SC cases.) 

3.  During the pendency of this appeal and proximately to its filing, the evidence does not show complaints, treatment, or diagnoses of a right knee disorder. 


CONCLUSIONS OF LAW

1.  The criteria for service connection of a right shoulder disorder have not been met.  38 U.S.C.A. §1110, 1154(a) (West 2014); 38 C.F.R. §3.102, 3.303, 3.304 (2016). 

2.  The criteria for service connection of a right knee disorder have not been met.  38 U.S.C.A. §1110, 1154(a) (West 2014); 38 C.F.R. §3.102, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA) regarding the issues on appeal. 

VA's duty to notify was satisfied by a letter in March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
With respect to the duty to assist in this case, VA made reasonable efforts to obtain all relevant federal and non-federal medical records, including service treatment records (STRs), VA treatment records, and private treatment records.  Such records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in April 2015, the report of which has been associated with the claims file, and includes a well-reasoned rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained to fairly decide the issues addressed in this decision, and she has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Applicable Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163-67 (Fed.Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §1112, 1113, 1137; 38 C.F.R. §3.303, 3.304, 3.307, 3.309(a).  For arthritis, the disease must have manifested to a degree of ten percent or more within one year of service.  38 C.F.R. §3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have been manifested in service.  38 C.F.R. §3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

Service connection may only be granted when a current disability exists that is related to an injury or disease in service.  See Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. §4.1.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosis or identifiable underlying malady or condition, does not, in and of itself constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cit. 2001).

III.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. §5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

IV.  Analysis 

A.  Right Shoulder Disorder

The Veteran seeks service connection for a right shoulder disorder.  She contends that she developed a right shoulder disorder as a result of her service in the Army and  sustained injury to her shoulder as a result of a fall on her weapon while running during basic training in September 1987.  See March 2012 Notice of Disagreement.  She further asserts that she did not seek treatment at the time of injury because she was commanded to get back in rank.  See Veteran's March 2011 Claim.  The Veteran assets that residuals from this injury have persisted since.  

In-service treatment records are silent as to any complaints, treatments, or diagnoses of a right shoulder disorder while in service, and the record is silent as to any in-service injury, event, or illness.  

There are no clinical records dated within the Veteran's first post-service year demonstrating a diagnosis of a right shoulder disorder.

Post-service records indicate a diagnosis of right shoulder pain with signs and symptoms most consistent with an impingement or right greater trochanter tear.  See April 2011 Physical Therapy Consult.  The April 2011 record further notes the Veteran's flexion range of motion at 120 degrees, and abduction limited to 80 degrees.   Her external rotation was limited to 53 degrees.  Her left shoulder presented with less limitation with flexion noted at 160 degrees, abduction limited to 123 degrees, and external rotation limited to 73 degrees.  The examiner indicated a decrease in the strength of her right shoulder in comparison to her left.  In an August 2011 physical therapy follow-up, the examiner noted the Veteran's right shoulder pain had improved with no new complaints or concerns.

Although the record reflects that the Veteran sought treatment post-service for right shoulder pain, such treatment was not sought until April 2011, almost twenty-two years after service.  Further, upon seeking treatment, she complained of sharp, aching pain upon motion that has persisted since December 2010 when she fell on ice, landing directly on her right shoulder.  See April 2011 Physical Therapy Consult.  As no diagnosis associated with the right shoulder is demonstrated within one year of service discharge, the presumption of service connection does not apply. 

There are no additional post-service treatment records that have been made available in the Veteran's claim file. 

The Veteran was afforded a VA examination in April 2015, during which the examiner noted the Veteran presented with a limited ability to grasp or handle loads with her dominant upper extremity, and had an abnormal, or outside normal, range of motion of her right shoulder.  Her left shoulder's range of motion presented as normal with no pain.  The examiner diagnosed the Veteran with right rotator cuff tendonitis and labral tear, including superior labral anterior-posterior lesion (SLAP).  See April 2015 C&P Medical Exam at p.2.  As the Veteran has a currently diagnosed disability, the first criteria of service connection has been demonstrated.  

Despite evidence of a positive diagnosis of a right shoulder disorder, the examiner opined that there is no evidence of record to connect the Veteran's right shoulder disorder to her active service.  The record is silent as to any relevant medical information between the time she separated from service in July 1989 and when she sought treatment in April 2011.  The examiner addressed this when he noted that there was a lack of continuity of pain - and that pain was only present in connection with a recent fall on ice.  He further stated that the Veteran's complaints and problems were associated with the more recent fall and that a determination about old damage could not be determined from the imaging.  
Although the Veteran has stated that her current right shoulder disorder is due to activities in service, she is not competent to determine the etiology of her right rotator cuff tendonitis and labral tear, including SLAP, as she does not possess the requisite medical training or expertise to make such a medically complex determination and it is not otherwise a readily observable finding.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In other words, the Veteran is competent to report her symptoms, but she is not competent to link the in-service activities and treatment for right shoulder pain to her currently diagnosed shoulder disorder.  Thus, the Veteran's lay etiological statements are given no probative weight and are outweighed by the April 2015 VA medical opinion.  

The etiological opinion of the April 2015 examiner is considered competent and the Board finds it to be persuasive.  The examiner reviewed the entire claims file and had the opportunity to examine the Veteran in-person, to include performing necessary tests to confirm the diagnosis of the disorder.  The examiner also considered the Veteran's allegations and her past medical history.  The Board finds that this etiological opinion weighs against the Veteran's claim and is the only competent etiological evidence of record.  The evidence of record weighs against a nexus between the Veteran's current right shoulder disorder and her active military service.

The Veteran's claim also cannot be granted based on continuity of symptomatology since her active military service.  As stated above, the earliest petinent post-service medical evidence associated with the claims file for a right shoulder disorder is the April 2011 physical therapy consult, approximately twenty-two years after the Veteran's military separation in July 1989.  Further, the STRs do not show that she developed a right shoulder disorder during her active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.

Again, the Board also notes that there is no evidence that the Veteran's disorder became manifest to a degree of 10 percent or more within one year of separation from service.  Although the Veteran has a diagnosis for her right shoulder disorder, rotator cuff tendonitis, including SLAP, does not qualify as a "chronic" disability under 38 C.F.R. § 3.309(a), and therefore does not meet the requirements of 38 C.F.R. § 3.307(a)(3).  Therefore, presumptive service connection for a chronic disease is not warranted.

In summary, the evidence of record weighs against a finding of a nexus between the Veteran's right shoulder disorder and her active military service.  The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus, that doctrine is not applicable.  Gilbert, 1 Vet. App. at 54.  The Veteran's claim of entitlement to service connection for a right shoulder disorder is not warranted. 

B.  Right Knee Disorder

The Veteran seeks service connection for a right knee disorder.  She contends that she developed a right knee disorder as a result of her service in the Army.  Specifically, she contends that she sustained injury to her right knee in service as a result of falling on her weapon while running during basic training in September 1987.  See March 2012 Notice of Disagreement.  She further asserts that she was denied treatment upon injury.  See Veteran's Claim received March 2011.  The Veteran contends that residuals from this injury have persisted since service.  

In-service treatment records are silent as to any complaints, treatments, or diagnoses of a right knee disorder while in service, and the record is silent as to any in-service injury, event, or illness.  There are no clinical records dated within the Veteran's first post-service year demonstrating a diagnosis of any right knee disorder.

Although the record reflects that the Veteran sought treatment post-service for right shoulder pain beginning in April 2011, there is no indication that any treatment was sought for her right knee.  There are no additional post-service treatment records that have been made available in the Veteran's claim file. 

The Veteran was afforded a VA examination in April 2015, during which the examiner noted the Veteran complained of pain in her right knee that has persisted since she fell in service, with pain occurring once or twice a month with some swelling during periods of activity.  Upon examination, the Veteran presented with ranges of motion in both her right and left knees that were outside of normal range; however, such ranges were deemed normal considering factors unrelated to a knee condition, including: (1) level of conditioning; (2) flexibility induced by stretching exercise, or lack thereof; (3) muscle mass; and (4) body hiatus.  See April 2015 C&P Medical Exam at p.3.  

The examiner further attributed the Veteran's knee condition to pain and loss of repetitive use, rather than any functional loss or decrease in range of motion, and found no reduction in her muscle strength.  As a result of normal x-rays, a non-specific current exam, and lack of previous diagnoses, a current diagnosis of a right knee disorder could not be rendered.  See April 2015 C&P Medical Exam at p.10.  Based upon this evidence, the Board finds that the Veteran lacks a current diagnosis associated with her right knee.  

Upon careful review of the evidence of record, the Board finds that service connection for a right knee disorder is not warranted, as the evidence preponderates against the Veteran's claim.  

To warrant service connection, the threshold requires competent evidence of the existence of the claimed disability at some point during the pendency of the Veteran's appeal.  See McClain, supra.  According to Brammer, supra, absent competent evidence of the existence of a disability, service connection cannot be granted.  Here, a confirmed diagnosis of any residual of a right knee disorder is not shown at any time during the appeal period.  The Board has considered the Veteran's general allegations that she experienced a right knee problem as a result of her in-service injury.  Although she is competent to report having pain or discomfort, the evidentiary record does not reflect that this pain or discomfort has been attributed to any specific disability.  See Sanchez-Benitez, supra (a symptom, without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted").  

The Board acknowledges that the Veteran is competent to testify as to the symptoms she has experienced during and since service, such as right knee pain.  However, to the degree that an interpretation of whether those symptoms amount to a diagnosis of right knee disorder requires medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Veteran's lay statements regarding a diagnosis are given no weight in this evaluation, and greater weight is given to the medical examiner's April 2015 opinion.  The Board finds the April 2015 examiner to be both competent and credible to provide the etiological opinion at hand.  He included a complete discussion as to why there was no diagnosis of a right knee disorder, and his findings are consistent with the evidence of record.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the finding that the Veteran has a current diagnosis of any right knee disorder as a consequence of an event, injury, or illness in service.  As such, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a right knee disorder must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a right knee disorder is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


